DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the additional component of a “flavorant”; however, claim 1 recites closed language “consisting of” when addressing the hot-brewed coffee beverage. It is unclear if the flavorant of claims 16 and 17 would be part of the coffee beverage, which would not be proper given applicant’s use of 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 11, 18, 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baselt, US 2,291,604 in view of McLaughlin US 8,623,441 and in view of Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One.
Regarding claims 1, 6, 8, 9, 11, 18, 19, 20, 21 Baselt discloses an aseptic, hot-brewed, packaged coffee beverage comprising a hollow sterile container obviously having a base and an outlet opening, the container having a beverage cavity; an aseptic, hot-brewed coffee or espresso beverage consisting of coffee solubles and water (col. 1, lines 1-10; col. 2, lines 10-30). Baselt does not expressly disclose the coffee solubles concentration or the coffee solubles yield in the beverage; however, “ideal” solubles concentration and coffee soluble yield are commonly known in the art. 
McLaughlin provides a teaching of “a conventional Coffee Brewing Control Chart” detailing the “ideal” region of soluble concentration or strength in a brewed coffee liquid to the soluble yield or extraction from the coffee that generated the coffee liquid. McLaughlin teaches “a coffee liquid having less than 1.15% soluble concentration will have a "Weak" flavor, and coffee having greater than 1.35% soluble concentration will have a "Strong" flavor. If less than 18% of the solubles are extracted from the brewed coffee then the flavor of the coffee liquid will be "Underdeveloped," but if more than 22% of the solubles are extracted from the brewed coffee 
Moreover, Forquer also provides a teaching stating, “American-style coffee extracts which, when brewed under recommended “ideal” conditions, is made by percolating a quantity of hot water (185°- 205° F) through a bed of relatively coarsely-ground (720-1200 microns), lightly-roasted coffee contained in an open field in a filter basket or a filter-paper cone in a water-to-coffee ratio of about 1.9-2.5 gal./lb., for a time period between 2-7 minutes (depending upon grind size) to produce 6-40 servings of between 5-7 fl.oz. each (typically served in 6-8 oz. cups or mugs), at a 1.15 to 1.35% solubles concentration with an 18-22% soluble yields but which may include exhaustive extraction.” (col. 2, lines 45-60). 
Thus, the presently claimed coffee solubles concentration and coffee solubles yield are well within the well-known “ideal” range and it would have been obvious to one of ordinary skill in the art to produce the coffee beverage of Baselt comprising said “ideal” ranges. 
It is noted that the present claim requires “the coffee solubles extracted by hot-brewing ground coffee beans with the water heated to a temperature of 195°F to 205°F, the water used to form the beverage also having a predetermined amount of total dissolved mineral solids between 50 ppm and 500 ppm and a pH of 6.5 to 7.0, the hot-brewing and packaging of the beverage consisting of passing the heated water at ambient pressure through the ground coffee beans, and disposing the beverage disposed in the beverage cavity to provide a filled portion and an unfilled portion”; however, said limitation are related to the process of making the coffee beverage and not to the claimed product. 
Nonetheless, it is noted that said limitation are well within well-known industry standards for ideal coffee. Baselt teaches water is heated to about 212°F and coffee brewing is done “at a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Baselt teaches, “hot-brewing” in that coffee grounds and water are mixed, filtered, and filled into cans (cans are known in the art to comprise “a single use closure” and comprise metal) which are sealed under vacuum to maintain an aseptic environment (col. 3; col. 7, lines 5-45). Baselt further states the headspace of the can is filled with gas (col. 7, line 20) and thereby teaches “disposing the beverage in the beverage cavity to provide a filled portion and an unfilled portion”, the headspace being the unfilled portion. 
 Given that the final product is taught to be a canned coffee drink, the can would naturally comprise “a pouring spout proximate the base, the outlet opening disposed in the pouring spout”, as required by claim 6.  While Baselt teaches controlling the pH of water, Baselt doesn’t expressly disclose total dissolved mineral solids between 50 ppm and 500 ppm and a pH of 6.5 to 7.0. 
Parker teaches TDS of water used during brewing should be between 50ppm and 500ppm since TDS lower than 50ppm results in a bitter tasting coffee and TDS higher than 500ppm would have detectable minerals in the final beverage. Parker further teaches controlling pH is vital to consistency and taste and “the ideal is a pH of around 7” (see page 3). Thus, it would have been obvious to one to use the well-known, “ideal” conditions of the present claims to produce great tasting coffee. 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the recited limitations regarding the extraction process would not produce a patentably distinct coffee beverage, especially since modified Baselt teaches, an aseptic, hot-brewed, packaged coffee beverage, comprising a sterile container and an aseptic, hot-brewed coffee beverage having a solubles concentration and an extraction yield as required by the present claim. Thus, the product in the present product-by-process claim (i.e., the aseptic, hot-brewed, packaged coffee or espresso beverage, comprising a sterile container and an aseptic, hot-brewed coffee or espresso beverage having a solubles concentration of about 0.8% to about 2.0% and an extraction yield of about 20%) is clearly obvious in view of the product of the prior art and is therefore unpatentable in view of the prior art.  
Given that the prior art teaches the claimed invention comprising the claimed predetermined amount of total dissolved mineral solids, the invention of the prior art is expected Claim 21), since the present invention and applied prior art possess identical properties. 
Regarding claims 2, 3, 5, claim 1 is applied as stated above. Baselt further teaches wherein the aseptic environment comprises a vacuum in the unfilled portion, comprise a substantially oxygen-free gas, and an inert gas (col. 3, lines 40-62; col. 7, line 15).
Regarding claim 7, modified Baselt is applied to claim 1 as stated above. McLaughlin further teaches the ideal brewing formulas, or ratio of ground coffee to water brewed corresponds to a ratio of 7.5oz of coffee to one gallon of water (col. 8, lines 1-5).  Given that it is known in the art that ideal brewing formulas corresponds to a ratio of 7.5oz of coffee to one gallon of water, it would have been obvious to one of ordinary skill in the art to have the beverage of modified Baselt comprise said ideal ratio and thus encompass the presently claimed brewing ratio of coffee per gallon of water.

Claims 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baselt, US 2,291,604 in view of McLaughlin US 8,623,441 and in view of Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and further view of Koyama US 5,384,143.
Regarding claim 4, 16, and 17, claim 3 is applied as stated above. Baselt discloses an aseptic packaged coffee beverage comprising an inert gas; however, Baselt does not specify nitrogen. Koyama discloses a canned coffee drink wherein the canned product comprised a vacuum (see tables 3 and 4); air was replaced in the can with a mixture of inert gas, including carbon dioxide and nitrogen (Abstract) and teaches wherein the canned coffee beverage comprise . 

Claims 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baselt, US 2,291,604 in view of McLaughlin US 8,623,441 and in view of Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and further view of Heyman, US 2,620,276.
Regarding claims 10, 12-15, claim 1 is applied as stated above.  Modified Baselt teaches filling the coffee beverage into cans but does not specify the claimed lid and beverage cavity. 
Heyman discloses a package coffee beverage comprising a vacuum seal lid; wherein the vacuum seal would have been capable of being selectively removed and replaced once the initial vacuum seal is broken (the beverage was placed in metal cans or glass and plastic bottles/jars which would naturally comprise removable and replaceable lids). The sealed closure is a single use closure (metal beverage cans are known in the art to have a single use closure). The sealed closure is a multi-use closure (glass and plastic beverage bottles/jars are known in the art to comprise removable and replaceable lids). The beverage cavity had a capacity ranging from one gallon to 40oz  (see: col. 1, lines 1-5; col. 3, lines 36-40; col. 5, lines 57-65; Examples, particularly Examples 3, 4, and 7).  One of ordinary skill in the art at the time of the invention would have deemed the containers of Heyman as “suitable containers” for the liquid beverage of . 

Claim 22 is are rejected under 35 U.S.C. 103 as being unpatentable over Baselt, US 2,291,604 in view of McLaughlin US 8,623,441 and in view of Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and further view of Sage, Dissecting SCAA’s Water Quality Standard.
Regarding claim 22, Modified Baselt is applied to claim 1 as stated above. The cited prior art does not expressly disclose “the water used to form the beverage has an alkalinity between 35mg/L and 45mg/L”. 
Sage teaches, “Dissolved substances, mineral contents, and additives all make their way into ‘safe’ drinking water and ultimately influence our coffee cup. Obvious ‘other’ components in water you may be familiar with include calcium, chlorine, fluoride, iron, sulfates, or micro-organisms like bacteria. All of these can easily influence the taste of the coffee in the cup and have characteristic off-flavors and aromas. SCAA created the water standards for brewed coffee and the Water Quality Handbook to enable the specialty coffee community to serve the best tasting coffee beverages possible… Total Alkalinity: At or near 40 mg/L. This is the measurement of the concentration of negative ions in the water. Alkaline compounds such as bicarbonates (such as baking soda), carbonates, and hydroxides remove hydrogen ions (H+) and lower the acidity of the water. Total alkalinity is measured by measuring the amount of acid (e.g., sulfuric acid) needed to bring the sample to a pH of 4.2. At this pH all the alkaline compounds in the sample are “used up.” The result is reported as milligrams per liter of calcium 3). Too much alkalinity can affect extraction and coffee flavor.” Thus, as it is taught that too much alkalinity can affect extraction and coffee flavor and that “at or near 40mg/L” alkalinity is an acceptable range (see chart), one would have been motivated to use water having alkalinity within the acceptable range when brewing the coffee of modified Baselt to avoid a negative effect with respect to extraction and coffee flavor. 

Claims 1-3, 5-9, 11, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Black Bear Micro Roastery in view of McLaughlin US 8,623,441 and Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and Baselt, US 2,291,604.
Regarding claims 1-3, 5-9, 11, 18-21, Black Bear teaches that in order to brew “The Perfect Cup” of Coffee the brewing temperature of water, in drip brewing (water flowing through ground coffee) should be between 195°F and 205° F. It is commonly known that “drip brewing” is operated at ambient pressure. Black Bear further provides that the coffee achieved by the disclosed method can be modified through experimentation to find “your perfect brewing formula”. 
McLaughlin discloses a conventional Coffee Brewing Control Chart which defines an “Ideal” flavor region (Figure 7). “The Control Chart 60 relates the soluble concentration or strength 62 in a brewed coffee liquid (a measure of the total dissolved solids in the liquid) to the soluble yield or extraction 64 from the coffee that generated the coffee liquid. Under this Control Chart, a coffee liquid having less than 1.15% soluble concentration will have a "Weak" flavor, and coffee having greater than 1.35% soluble concentration will have a "Strong" flavor. If less than 18% of the solubles are extracted from the brewed coffee then the flavor of the coffee liquid 
Forquer also provides a teaching relating to “ideal” brewing conditions and teaches, “American-style coffee extracts which, when brewed under recommended “ideal” conditions, is made by percolating a quantity of hot water (185°- 205° F) through a bed of relatively coarsely-ground (720-1200 microns), lightly-roasted coffee contained in an open field in a filter basket or a filter-paper cone in a water-to-coffee ratio of about 1.9-2.5 gal./lb., for a time period between 2-7 minutes (depending upon grind size) to produce 6-40 servings of between 5-7 fl.oz. each (typically served in 6-8 oz. cups or mugs), at a 1.15 to 1.35% solubles concentration with an 18-22% soluble yields but which may include exhaustive extraction.” (col. 2, lines 45-60). 
Given that “Ideal” flavor regions are known and it is also known in the art that ideal brewing formulas corresponds to a ratio of 7.5 oz of coffee to one gallon of water, one would have been motivated to use the “Ideal” coffee standards stated in McLaughlin and Forquer when obtaining the “perfect” coffee of Black Bear. 
It is widely known in the art that the composition of water impacts the taste of coffee and affects brewing equipment. 
Parker’s Part One teaches (Tap water’s effect on coffee):
As you know, tap water is a complex solution of chemicals, organics and minerals, and has pH and alkalinity characteristics. Each of these has an effect on the quality of coffee-based beverages.
• Total Dissolved Solids: During the brewing process solids are extracted from the coffee grounds and without consistent TDS levels the quality of coffee and espresso can range greatly from strong and bitter to weak and underdeveloped. Without controlling the TDS level the consistency of the beverage will vary. Low TDS (<50 ppm) can result in a bitter or tart tasting coffee and espresso. High TDS (>500 ppm) could mean that sodium, calcium, chloride and magnesium are detectable in the final product. Also, high DTS saturated water will not extract at full strength as there is no space left to add the finest of the coffee.
 
pH: Water below 7.0 is acidic and corrosive, water above 7.0 is basic and caustic. Natural low pH indicates a lack of mineral in the water, so water will taste flat or bitter (it’s like drinking distilled water, which has a pH of about 5.5). As pH increases (>7) the result is an astringent taste. Higher pH also usually indicates a higher alkalinity and possibility of limescale. Due to the fact that a person with sensitive taste can notice a pH shift of as little as 0.1, controlling your pH is vital to consistency and taste. The ideal is a pH of around 7.
Parker teaches total dissolved solids less than 50ppm can result in a bitter or tart tasting coffee or espresso and total dissolved solids higher than 500ppm could mean minerals are detected in the final beverage and also teaches high certain minerals contribute to “hard water” which negatively effects the beverage and teaches the ideal pH of brewing water is around 7. One would have been motivated to use water within the known TDS and pH range when brewing the coffee of Black Bear and ensure that the dissolved mineral solids did not leave or cause deposits over time and to ensure an even tasting coffee beverage. 
Black Bear does not expressly disclose packaging the coffee beverage.   
Baselt discloses an aseptic, hot-brewed, packaged coffee beverage comprising a hollow sterile container obviously having a base and an outlet opening, the container having a beverage cavity; an aseptic, hot-brewed coffee beverage consisting of coffee solubles and water wherein the beverage is “ready to drink, liquid coffee having the full strength and desirable flavors of a coffee beverage freshly made and one which may be kept over a period of time without deterioration” (col. 1, lines 1-10; col. 2, lines 10-30). Baselt teaches water is heated to about 212°F and coffee brewing is done “at a temperature not below 170°F” (col. 3, lines 5-30) and teaches, “hot-brewing” in that coffee grounds and water are mixed, filtered, and filled into cans (cans are known in the art to comprise “a single use closure” and comprise metal) which are seam sealed under vacuum to maintain an aseptic environment (col. 3; col. 7, lines 5-45). Baselt 
Given that the final product is taught to be a canned coffee drink, the can would naturally comprise “a pouring spout proximate the base, the outlet opening disposed in the pouring spout”, as required by claim 6.  
One would have been motivated to package the beverage of modified Black Bear, having “ideal”/conventional coffee solubles concentration, coffee solubles yield, TDS, and pH, as taught by McLaughlin, Forquer, and Parker, by the teaching of Baselt, in order to have a shelf-stable, ready-to-serve beverage. Given that the prior art teaches the claimed invention comprising the claimed predetermined amount of total dissolved mineral solids, the invention of the prior art is expected to not form precipitation or deposition of lime scale or other mineral deposits on the walls of the container during storage and is expected to provide the taste/aroma/shelf life (Claim 21), since the present invention and applied prior art possess identical properties. 

Claims 4, 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over The Black Bear Micro Roastery in view of McLaughlin US 8,623,441 and Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and Baselt, US 2,291,604 and in further view of Koyama US 5,384,143.
Regarding claim 4, 16, and 17, Modified Black Bear is applied to claim 1 as stated above. As stated, Baselt discloses an aseptic packaged coffee beverage comprising an inert gas; however, Baselt does not specify nitrogen. Koyama discloses a canned coffee drink wherein the canned product comprised a vacuum (see tables 3 and 4); air was replaced in the can with a mixture of inert gas, including carbon dioxide and nitrogen (Abstract) and teaches wherein the . 

Claims 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over The Black Bear Micro Roastery in view of McLaughlin US 8,623,441 and Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and Baselt, US 2,291,604 and further view of Heyman, US 2,620,276.
Claim 1 is applied as stated above.  Modified Black Bear teaches filling the coffee beverage into cans as discussed above, but does not specify the claimed lid and beverage cavity. 
Heyman discloses a package coffee beverage comprising a vacuum seal lid; wherein the vacuum seal would have been capable of being selectively removed and replaced once the initial vacuum seal is broken (the beverage was placed in metal cans or glass and plastic bottles/jars which would naturally comprise removable and replaceable lids). The sealed closure is a single use closure (metal beverage cans are known in the art to have a single use closure). The sealed closure is a multi-use closure (glass and plastic beverage bottles/jars are known in the art to comprise removable and replaceable lids). The beverage cavity had a capacity ranging from one gallon to 40oz  (see: col. 1, lines 1-5; col. 3, lines 36-40; col. 5, lines 57-65; Examples, particularly Examples 3, 4, and 7).  One of ordinary skill in the art at the time of the invention would have deemed the containers of Heyman as “suitable containers” for the liquid beverage of . 

Claim 22 is are rejected under 35 U.S.C. 103 as being unpatentable over The Black Bear Micro Roastery in view of McLaughlin US 8,623,441 and Forquer US 4,618,500 and Parker, The Love-Hate of Water and Coffee Brewing: Part One and Baselt, US 2,291,604 and further view of Sage, Dissecting SCAA’s Water Quality Standard.
Regarding claim 22, Modified Black Bear is applied to claim 1 as stated above. The cited prior art does not expressly disclose “the water used to form the beverage has an alkalinity between 35mg/L and 45mg/L”. 
Sage teaches, “Dissolved substances, mineral contents, and additives all make their way into ‘safe’ drinking water and ultimately influence our coffee cup. Obvious ‘other’ components in water you may be familiar with include calcium, chlorine, fluoride, iron, sulfates, or micro-organisms like bacteria. All of these can easily influence the taste of the coffee in the cup and have characteristic off-flavors and aromas. SCAA created the water standards for brewed coffee and the Water Quality Handbook to enable the specialty coffee community to serve the best tasting coffee beverages possible… Total Alkalinity: At or near 40 mg/L. This is the measurement of the concentration of negative ions in the water. Alkaline compounds such as bicarbonates (such as baking soda), carbonates, and hydroxides remove hydrogen ions (H+) and lower the acidity of the water. Total alkalinity is measured by measuring the amount of acid (e.g., sulfuric acid) needed to bring the sample to a pH of 4.2. At this pH all the alkaline compounds in the sample are “used up.” The result is reported as milligrams per liter of calcium 3). Too much alkalinity can affect extraction and coffee flavor.” Thus, as it is taught that too much alkalinity can affect extraction and coffee flavor and that “at or near 40mg/L” alkalinity is an acceptable range (see chart), one would have been motivated to use water having alkalinity within the acceptable range when brewing the coffee of modified Black Bear to avoid a negative effect with respect to extraction and coffee flavor. 

Response to Arguments
Applicant's arguments filed 16 November 2020 have been fully considered but they are not persuasive. 
Arguments with respect to Borland are moot as the reference is not currently applied as prior art. 
The present rejection relies on the teaching of Baselt which discloses an aseptic, hot-brewed, packaged coffee beverage comprising a hollow sterile container and an aseptic, hot-brewed coffee beverage consisting of coffee solubles and water wherein the beverage is “ready to drink, liquid coffee having the full strength and desirable flavors of a coffee beverage freshly made and one which may be kept over a period of time without deterioration” (col. 1, lines 1-10; col. 2, lines 10-30). It is noted that while Baselt states the use of buffering agents, said agents are only used when needed and not required (col. 3, lines 12-20; col. 4, lines 65-70).
Applicant argues (page 21), “The amount of “experimentation” required by the The Black Bear Micro Roastery suggest that there would have been no motivation to make the combination with McLaughlin and Parker that the Examiner has made based on this reference.” However, given that The Black Bear Micro Roastery clearly states “it comes down to experimentation, and finding your perfect brewing formula” (last sentence) and McLaughlin, 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While McLaughlin and Parker do not expressly provide a brewing temperature, as argued by applicant, the conventional brewing temperature is taught by The Black Bear Micro Roastery and further taught by Forquer (see above discussion).  It is also noted that McLaughlin and Parker are used as teaching reference, and therefore, it is not necessary for these secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these reference teaches a certain concept, namely ideal and conventional coffee parameters, and in combination with the primary reference, discloses the presently claimed invention. Therefore, Applicant's arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            

/DONALD R SPAMER/            Primary Examiner, Art Unit 1799